DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2022 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 6-8, and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 22, from which all the other claims depend, recites a step of mixing collagen with a protein base adhesive.  The only mention of collagen in the disclosure is in the singular recitation of a collagen based adhesive. The adhesive compositions of the invention are described as curing and/or polymerizing and collagen does not function in this capacity by itself without alteration. No alteration to collagen is detailed in the disclosure to indicate that such a configuration was originally envisioned by the applicant. It is not evident that collagen as an individual component was contemplated as an ingredient in another adhesive composition. Thus the artisan of ordinary skill would not have deemed the applicant to be in possession of the claimed invention at the time of filing.  
This is a new matter rejection 

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “suitable” in claim 23 is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what features or properties make a synthetic bone material, growth factor, or living cell “suitable” in the context of the invention. No particular end goal or functionality is recited such that necessary features for these added components can be discerned. Therefore the metes and bounds of the claim are unclear. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antonio (previously cited).
Antonio discloses methods of promoting bone regeneration by applying a crosslinkable preparation that is envisioned to suspend particulate calcium phosphate (see paragraph 23 and claim 10). The composition is envisioned for use as a bone void filler and bone cement as well as performing as a sealant and wound repair adhesive (see paragraphs 25-26). Specifically, the composition is a two component material that includes a collagen and calcium phosphate in one part and a second part with a peptide (protein based compound), where the collagen and peptide are respectively modified with biotin and a biotin binding molecule (see paragraph 45 and claims 10-12). This constitutes a protein based adhesive. The biotin binding molecule and biotin chemically react and cure the protein based adhesive upon mixing of the two parts (see paragraph 45). Application of the two parts to a bone surface to be regenerated and their subsequent reaction/curing is recited (see claim 18). Therefore claims 8 and 22 are anticipated by Antonio.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Antonio.
Antonio teaches methods of promoting bone regeneration by applying a crosslinkable preparation that is envisioned to suspend particulate calcium phosphate (see paragraph 23 and claim 10). The composition is envisioned for use as a bone void filler and bone cement as well as a sealant and wound repair adhesive (see paragraphs 25-26). The composition is also taught as a resorbable material (see paragraphs 2, 9, and 13; instant claim 5). Specifically, the composition is a two component material that includes a collagen and calcium phosphate in one part and a second part with a peptide (protein based compound), where the collagen and peptide are biotinylated and avidin modified, respectively (see paragraph 45 and claims 10-12; instant claim 22). This constitutes a protein based adhesive. The avidin and biotin chemically react and cure the protein based adhesive upon mixing of the two parts (see paragraph 45; instant claims 8 and 22). Application of the two components to a bone surface to be regenerated and their subsequent reaction/curing is recited (see claim 18; instant claim 22). Antonio teach the addition of a crosslinker and biological factor (see claims 13-15). Biological factors/agents are envisioned to include fibroblast growth factor and platelet derived growth factor (see paragraphs 52-53 and 60; instant claim 23).  While a full example of each embodiment that follows from the disclosure of Antonio is not provided, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow their teachings and add fibroblast growth factor or platelet derived growth factor to their sealant/adhesive/regenerative composition as envisioned biological factors. Therefore claims 8 and 22-23 are obvious over Antonio. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Antonio as applied to claims 8 and 22-23 above, and further in view of King et al. (previously cited) and Ishikawa et al. (previously cited).
Antonio details the limitations of instant claim 22. Antonio further teach a commercial variety of calcium phosphate particles called Vitoss®, but its porosity is not detailed (see example 3). 
King et al. teach a Vitoss® calcium phosphate material to have pore sizes of 1 to 1000 microns (see paragraph 27). 
Ishikawa et al teach a porous calcium based solid for a bone prosthetic material (see abstract and paragraph 47). The size of the pores is taught to most preferably average 200 to 300 m to permit the penetration of bone cells (see paragraph 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the Vitoss® calcium phosphate of King et al. as the Vitoss® calcium phosphate material employed in the adhesive material employed in the composition employed in the method of Antonio because it was a variety of their exemplified calcium phosphate. Thus the of Antonio would have pores via the calcium phosphate particles that range in size from 1 to 1000 microns Within these particle ranges, it additionally would have been obvious to select calcium phosphate that has an average size pore is 200 to 300 m as taught by Ishikawa et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claims 2-3 are obvious over Antonio in view of King et al. and Ishikawa et al. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Antonio as applied to claims 8 and 22-23 above, and further in view of Spriano et al. (WO 2009/047730).
Antonio details the limitations of instant claim 22, where the composition can be employed as a bone regeneration aid and adhesive. While a number of biological factors may be included to facilitate the process, albumin is not named (see paragraph 52-61).
	Spriano et al. teach several biological molecules that are involved in the remineralization of bone for inclusion in a bone implant (see abstract and page 5 fourth full paragraph). These compounds include albumin (see page 5 5 fourth full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select albumin for the adhesive composition of Antonio as the biological factor/agent, based upon the teachings of Spriano et al. The modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement and as the simple substitution of one known element for anther in order to yield a predictable outcome. Therefore claim 6 is obvious over Antonio in view of Spriano et al.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Antonio as applied to claims 8 and 22-23 above, and further in view of Hadba et al. (US PGPub No. 20070202075).
Antonio detail the limitations of instant claim 22. The curing of the adhesive material is based upon the reaction of biotin and avidin. Antonio goes on to illustrate that one avidin molecule can bind with four biotin molecules, thereby making the degree of resulting crosslinking a function of reactant concentrations (see figure 7). A specific duration for the reaction is not detailed.
Hadba et al. teach tissue sealants and adhesives produced by mixing a biotin containing molecule with an avidin containing component (see abstract). The reaction between avidin and biotin is taught to be fast and take less than one minute, a time taught to be suitable for biological adhesive applications (see paragraph 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the two part system of Antonio with sufficient concentrations of the biotinylated and avidin modified components such that the time of reaction taught by Hadba et al. is achieved. This choice would have been obvious as a matter of routine optimization by the artisan of ordinary skill. Therefore claim 7 is obvious over Antonio in view of Hadba et al.




Response to Arguments
Applicant's arguments filed March 10, 2022 have been fully considered but they are not persuasive. In light of the amendment to the claims, the previous grounds of rejections are withdrawn and new grounds of rejection are presented in their place. Arguments that are pertinent to the new rejections are addressed below.
The applicant argues that Antonio is non-enabling for using a bone regenerative composition as bone cement. The instant claims say nothing of a bone cement. Instead the claims recite “augmenting bone”. The application of the bone regenerative composition as taught by Antonio most certainly achieves this goal of “augmentation”. Further, Antonio explicitly teach their composition as a bone cement which is a type of adhesive. In addition, the applicant narrowly construes the teachings of Antonio, limiting their summary to one of several embodiments Antonio teaches. The applicant asserts that the composition of Antonio may act as a tissue adhesive but not a bone adhesive, yet the applicant provides no supporting evidence and Antonio explicitly describe their composition as a bone cement. As a result, the arguments are unpersuasive and Antonio remains a relied upon reference in the current rejections. 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/           Examiner, Art Unit 1615